MARK W. BLANCHARD
PARTNER

Case 7:18-cv-06743-VB Docum O Filed 08/13/19 Page 1of1
ALAN H. ROTHSCHILD

“ OF COUNSEL
KRI
OAM K WILSON B LANC & DENNIS £.A. LYNCE
“Also admitted in CT HARD WI LSON ELP OF COUNSEL

 

235 Main Street / Suite 330 / White Plains, NY 10601
P (914) 461-0980 F (914) 461-2369
BlanchardWilson.com

August 12, 2019

Hon. Vincent L, Briccetti
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: Weissmandl v. County of Rockland
Docket No. 18-cv-6743 (VLB)

Dear District Judge Briccetti:

This letter is to update the Court on Settlement efforts. This letter is slightly delayed as it
was my hope that I could report that the matter is settled. Nevertheless, both Counsel are
assiduously working toward a settlement. Proposed procedures have been provided to the County
by the Plaintiffs. The County is actively considering them at this time. While prediction of
future events is impossible, I am confident that I will report to Your Honor within 30 days that
this matter is settled. Should the Court have questions, I am available at your convenience.

   

Respkatfailly submitted,

Dennis E\ A. ch, Of Counsel

cc: Attorney Matthew Parisi
